                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           DOCKET NO. 3:94-cr-00030-FDW


 UNITED STATES OF AMERICA,                     )
                                               )
 vs.                                           )
                                               )                    AMENDED
 (2) ANDRE CARDELL KING,                       )                     ORDER
                                               )
        Defendant.                             )
                                               )

       THIS MATTER is before the Court sua sponte following the entry of its Order directing

the Government to respond to Defendant’s motions. (Doc. No. 227).

       The Court hereby ORDERS the Government to respond only to Defendant’s pro se Motion

to Reduce Sentence pursuant to First Step Act of 2018. (Doc. No. 225). The Government shall

have thirty (30) days from the date of this Order to file its response with the Court. The

Government shall advise the United States Probation Office if the Government believes a

supplemental Presentence Investigation Report will be required. This Order, upon its signing,

vacates the Court’s previous Order (Doc. No. 227).


       IT IS SO ORDERED.

                                       Signed: December 1, 2020




                                               1

        Case 3:94-cr-00030-FDW Document 228 Filed 12/01/20 Page 1 of 1
